DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new grounds of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1:
The term “firmly” in claim 1 is a relative term which renders the claim indefinite. The term “firmly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how to establish the metes and bounds of a flange firmly connected to a shaft.  It is unclear at what measurement or term of degree applicant regards a flange is no longer firmly connected to the shaft.

Claim 13:
The term “firmly” in claim 13 is a relative term which renders the claim indefinite. The term “firmly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how to establish the metes and bounds of a flange firmly connected to a shaft.  It is unclear at what measurement or term of degree applicant regards a flange is no longer firmly connected to the shaft.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lukens (US 3,643,119).

Claim 13:
Lukens discloses a rotor part (col. 2, lines 19-36), comprising
a bearing flange (see annotated reproduction of fig. 1, below);
a shaft (4) having a recess on an outer circumference of the shaft (4), the recess extending in circumferential direction about a longitudinal axis of the shaft (4) (fig. 1, col. 2, lines 19-36 – see also annotated reproduction of fig. 1, below);
wherein the shaft (4) is inserted in the bearing flange, wherein material of the bearing flange engages in the recess such that the shaft (4) is firmly connected (mounted) to the bearing flange (col. 2, line 75 bridging col. 3, line 1 – see also annotated reproduction of fig. 1, below).

In the alternative, Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lukens (US 3,643,119).

Claim 13:
Lukens discloses a rotor part (col. 2, lines 19-36), comprising
a bearing flange (see annotated reproduction of fig. 1, below);
a shaft (4) having a recess on an outer circumference of the shaft (4), the recess extending in circumferential direction about a longitudinal axis of the shaft (4) (fig. 1, col. 2, lines 19-36 – see also annotated reproduction of fig. 1, below);
wherein the shaft (4) is inserted in the bearing flange, wherein material of the bearing flange engages in the recess such that the shaft (4) is mountedly connected to the bearing flange (col. 2, line 75 bridging col. 3, line 1 – see also annotated reproduction of fig. 1, below).
In the alternative, wherein the claim limitation “firmly connected” is not adequately defined, Lukens fails to anticipate the shaft is firmly connected to the bearing flange.  Instead, Lukens discloses the shaft is mounted to the bearing flange.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the Lukens shaft being mounted to the bearing flange is firmly connected to the bearing flange given that the fan (27) comprising the bearing flange must maintain positioning on the shaft when the fan provides suction drawing air from end turn cavity (21) through the axial passages extending through the generator (Lukens col. 3, lines 1-6).
See MPEP § 2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way.  The results would have been predictable because it would have been obvious that the shaft must be firmly connected to the bearing flange in order for the fan to perform its intended function of suction drawing air (Lukens, col. 3, lines 1-6).


    PNG
    media_image1.png
    1340
    2109
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action.
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 1:
The prior art of record fails to disclose or fairly suggest a method, comprising inserting a shaft having circumferential recess into a bearing flange of a rotor housing such that the recess and the bearing flange overlap one another; and introducing material of the bearing flange into the recess to firmly connect the shaft to the rotor-housing part as recited by independent claim 1.

Claim 14:
The prior art of record fails to disclose or fairly suggest the rotor-housing part according to Claim 13, wherein a press-out force of the shaft in at least one press-out direction is at least 5 KN at a temperature of 23°C.

Claim 15:
The prior art of record fails to disclose or fairly suggest the rotor-housing part according to Claim 13, wherein a press-out force of the shaft in at least one press-out direction is at least 7 KN at a temperature of 23°C.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Handfest (US 2021/0339384 A1) discloses a bearing assembly for a robot and its rotary body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726